Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 1 of 16 PageID #: 208



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                               x
RUPAL SHAH,
                           Plaintiff,
                                                               ANSWER TO SECOND AMENDED
        -against-                                              COMPLAINT WITH
                                                               COUNTERCLAIM
EBIX, INC., ROBIN RAINA, in his individual and
professional capacities, DARREN JOSEPH, in his          Case No. 19-CV-03229-ARR-JO
individual and professional capacities, and ASH
SAWHNEY, in his individual and professional capacities,

                           Defendants.
                                                           x

        Defendants, by their attorneys, Farrell Fritz, P.C., as and for their Answer to the Second

Amended Complaint (“Complaint”), allege as follows:

        1)      Admit plaintiff Rupal Shah (“Shah”) was employed by defendant Ebix, Inc.

(“Ebix”), that for a period of his employment by Ebix he worked as a commissioned sales

representative, that he received commissions on transactions exceeding one million dollars in

revenue, and otherwise deny the allegations in paragraph “1” of the Complaint.

        2)      Deny the allegations in paragraph “2” of the Complaint.

        3)      Deny the allegations in paragraph “3” of the Complaint.

        4)      State Ebix complied with the terms of the written Commission Plan covering

 Shah’s sales activities, and otherwise deny the allegations in paragraph “4” of the Complaint.

        5)      State Ebix complied with the terms of the written Commission Plan covering

 Shah’s sales activities, and otherwise deny the allegations in paragraph “5” of the Complaint.

        6)      State Ebix complied with the terms of the written Commission Plan covering

 Shah’s sales activities, and otherwise deny the allegations in paragraph “6” of the Complaint.
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 2 of 16 PageID #: 209



        7)     Deny the allegations in paragraph “7” of the Complaint, except admit Defendants

filed a counterclaim against Shah.

        8)     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph “8” of the Complaint.

        9)     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph “9” of the Complaint.

        10)    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph “10” of the Complaint.

        11)     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph “11” of the Complaint.

        12)     Admit the allegations in paragraph “12” of the Complaint.

        13)     Admit Shah was employed by Ebix, and otherwise deny the allegations in

paragraph “13” of the Complaint.

        14)    Admit the allegations in paragraph “14” of the Complaint.

        15)     Admit the allegations in paragraph “15” of the Complaint.

        16)    Admit the allegations in paragraph “ 16” of the Complaint.

        17)    Admit Shah was employed by Ebix, and otherwise deny the allegations in

 paragraph “17” of the Complaint.

        18)     Admit the allegations in paragraph “18” of the Complaint.

        19)    Admit defendant Robin Raina (“Raina”), as Chief Executive Officer of Ebix,

 exercised control over the policies and operations of Ebix, and otherwise deny the allegations in

 paragraph “19” of the Complaint.




                                                 2
                                                 -   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 3 of 16 PageID #: 210



       20)     Admit Raina, as Chief Executive Officer of Ebix, exercised control over the

policies and operations of Ebix, and otherwise deny the allegations in paragraph “20” of the

Complaint.

       21)     Admit Raina, as Chief Executive Officer of Ebix, exercised control over the

policies and operations of Ebix, and otherwise deny the allegations in paragraph “21” of the

Complaint.

       22)     Deny the allegations in paragraph “22” of the Complaint.

       23)     Admit the allegations in paragraph “23” of the Complaint.

       24)     Deny the allegations in paragraph “24” of the Complaint.

       25)     Deny the allegations in paragraph “25” of the Complaint.

       26)     Deny the allegations in paragraph “26” of the Complaint.

       27)     Deny the allegations in paragraph “27” of the Complaint.

       28)     Admit the allegations in paragraph “28” of the Complaint.

       29)     Deny the allegations in paragraph “29” of the Complaint.

       30)     Deny the allegations in paragraph “30” of the Complaint.

       31)     Deny the allegations in paragraph “31 ” of the Complaint.

       32)     Deny the allegations in paragraph “32” of the Complaint.

       33)     Admit the allegations in paragraph “33” of the Complaint.

       34)     Admit Ebix hired Shah as a sales representative for EbixExchange, and otherwise

deny the allegations in paragraph “34” of the Complaint.

       35)      Admit the allegations in paragraph “35” of the Complaint.

       36)     Refer to the offer letter for the terms thereof, and otherwise deny the allegations

in paragraph “36” of the Complaint.




                                                -3   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 4 of 16 PageID #: 211



        37)    Admit the allegations in paragraph “37” of the Complaint.

        38)    Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “38” of the Complaint.

        39)    Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “39” of the Complaint.

        40)    Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “40” of the Complaint.

        41)    Refer to Amendment 1 for the terms thereof, and otherwise deny the allegations in

paragraph “41” of the Complaint.

        42)    Refer to Amendment 1 for the terms thereof, and otherwise deny the allegations in

paragraph “42” of the Complaint.

        43)    Deny knowledge or information about what Shah refers to as a “new commission

agreement,” and otherwise deny the allegations in paragraph “43” of the Complaint.

        44)    State the Commission Plan was further amended, as provided for in the

 Commission Plan, and otherwise deny the allegations in paragraph “44” of the Complaint.

        45)    Deny the allegations in paragraph “45” of the Complaint.

        46)    Deny the allegations in paragraph “46” of the Complaint.

        47)    Refer to the Commission Plan for the terms thereof, and otherwise deny the

 allegations in paragraph “47” of the Complaint.

        48)    Deny the allegations in paragraph “48” of the Complaint.

        49)    Refer to the subject email for the terms thereof, and otherwise deny the

 allegations in paragraph “49” of the Complaint.




                                                  -4  -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 5 of 16 PageID #: 212



       50)    Refer to the subject email for the terms thereof, and otherwise deny the

allegations in paragraph “50” of the Complaint.

       51)     State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “51” of the Complaint.

       52)     Deny any breach of the Commission Plan, and otherwise deny the allegations in

paragraph “52” of the Complaint.

       53)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “53” of the Complaint.

       54)     Deny any breach of the Commission Plan, and otherwise deny the allegations in

paragraph “54” of the Complaint.

       55)     Admit Shah worked to obtain orders for Ebix products and services, that these

orders exceeded one million dollars, and otherwise deny the allegations in paragraph 55 of the

Complaint.

       56)     Deny the allegations in paragraph “56” of the Complaint.

       57)     Deny the allegations in paragraph “57” of the Complaint.

       58)     State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “58” of the Complaint.

       59)     State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “59” of the Complaint.

       60)     Deny any breach of the Commission Plan, and otherwise deny the allegations in

paragraph “60” of the Complaint.

       61)    Deny the allegations in paragraph “61” of the Complaint.




                                                  5
                                                  -   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 6 of 16 PageID #: 213



        62)    Admit Shah was involved, with others, in efforts by Ebix to obtain orders for

services from the identified client, that the costs of these services involved millions of dollars,

and otherwise deny the allegations in paragraph “62” of the Complaint.

        63)    Refer to the referenced documents for the terms thereof, and otherwise deny the

allegations in paragraph “63” of the Complaint.

        64)     State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “64” of the Complaint.

        65)    Deny any breach of the Commission Plan, and otherwise deny the allegations in

paragraph “65” of the Complaint.

        66)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

 allegations in paragraph “66” of the Complaint.

        67)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

 allegations in paragraph “67” of the Complaint.

        68)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

 allegations in paragraph “68” of the Complaint.

        69)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

 allegations in paragraph “69” of the Complaint.

        70)     Deny the allegations in paragraph “70” of the Complaint.

        71)     State Ebix complied with the terms of the written Commission Plan covering

 Shah’s sales activities, and otherwise deny the allegations in paragraph “71” of the Complaint.

        72)     Deny any breach of the Commission Plan, and otherwise deny the allegations in

 paragraph “72” of the Complaint.




                                                   6
                                                   -   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 7 of 16 PageID #: 214



        73)     Admit Shah was paid regularly, and otherwise deny the allegations in paragraph

“73” of the Complaint.

        74)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “74” of the Complaint.

        75)     Deny the allegations in paragraph “75” of the Complaint.

        76)     Deny the allegations in paragraph “76” of the Complaint.

        77)     Admit the allegations in paragraph “77” of the Complaint.

        78)     Deny knowledge or information sufficient to form a belief as to the allegations in

 paragraph “78” of the Complaint.

        79)     Admit Shah raised questions about his compensation when he transitioned to a

 new position in June, 2016 and received a raise in salary, and otherwise deny the allegations in

 paragraph “79” of the Complaint.

        80)     Admit Shah received back-pay in 2018 in the approximate amount of $33,000

 arising from an administrative error, and otherwise deny the allegations in paragraph “80” of the

 Complaint.

        81)     Deny the allegations in paragraph “81” of the Complaint.

        82)     Deny any moneys are owed to Shah, and otherwise deny the allegations in

 paragraph “82” of the Complaint.

        83)     Deny the allegations in paragraph “83” of the Complaint, except admit Plaintiff

 filed a Complaint on or about May 30, 2019, and respectfully refer the Court to the Complaint

 for the contents thereof.

        84)     Admit the allegations in paragraph “84” of the Complaint.




                                                  7
                                                  -   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 8 of 16 PageID #: 215



       85)    Refer to the Answer with Counterclaim for the contents thereof, and otherwise

deny the allegations in paragraph 85 of the Complaint.

       86)     Refer to the Answer with Counterclaim for the contents thereof, and otherwise

deny the allegations in paragraph 86 of the Complaint.

       87)       Refer to the Answer with Counterclaim for the contents thereof, and otherwise

deny the allegations in paragraph 87 of the Complaint.

       88)       Refer to the Answer with Counterclaim for the contents thereof, and otherwise

deny the allegations in paragraph 88 of the Complaint.

       89)       Deny the allegations in paragraph “89” of the Complaint.

       90)       Deny the allegations in paragraph “90” of the Complaint.

       91)       Admit the Counterclaim was not interposed until the commencement of this

action, and otherwise deny the allegations in paragraph “91” of the Complaint.

       92)       Deny the allegations in paragraph “92” of the Complaint.

       93)       Answering paragraph “93” of the Complaint, repeat the foregoing responses.

       94)       Admit Shah received and executed the Commission Plan, which was amended

from time to time in accordance with its terms, and otherwise deny the allegations in paragraph

“94” of the Complaint.

       95)       Acknowledge the Commission Plan, as amended from time to time, was executed

by Shah and was a binding agreement, and otherwise deny the allegations in paragraph “95” of

the Complaint.

       96)       Deny the allegations in paragraph “96” of the Complaint.

       97)       Deny the allegations in paragraph “97” of the Complaint.

       98)       Deny the allegations in paragraph “98” of the Complaint.




                                                 8
                                                 -   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 9 of 16 PageID #: 216



       99)     Answering paragraph “99” of the Complaint, repeat the foregoing responses.

       100)    Admit Shah received and executed the Commission Plan, which was amended

from time to time in accordance with its terms, and otherwise deny the allegations in paragraph

“100” of the Complaint.

       101)    Admit Shah received and executed the Commission Plan, which was amended

from time to time in accordance with its terms, and otherwise deny the allegations in paragraph

“101” of the Complaint.

       102)    Deny the allegations in paragraph “102” of the Complaint.

       103)    Deny the allegations in paragraph “103” of the Complaint.

       104)    Deny the allegations in paragraph “104” of the Complaint.

       105)    Deny the allegations in paragraph “105” of the Complaint.

       106)    Answering paragraph “ 106” of the Complaint, repeat the foregoing responses.

       107)    Paragraph “107” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “107” of the Complaint.

       108)    Paragraph “108” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “108” of the Complaint.

       109)    Paragraph “109” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “109” of the Complaint.

       110)    Deny the allegations in paragraph “110” of the Complaint.

       111)    Deny the allegations in paragraph “11 ” of the Complaint.




                                                -9   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 10 of 16 PageID #: 217



        112)    Deny the allegations in paragraph “112” of the Complaint.

        113)    Deny the allegations in paragraph “113” of the Complaint.

        114)    Answering paragraph “114” of the Complaint, repeat the foregoing responses.

        115)    Paragraph “115” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “115” of the Complaint.

        116)    Paragraph “116” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “116” of the Complaint.

         117)   Paragraph “117” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “117” of the Complaint.

         118)   Deny the allegations in paragraph “118” of the Complaint.

         119)   Deny the allegations in paragraph “119” of the Complaint.

         120)   Deny the allegations in paragraph “120” of the Complaint.

         121)   Deny the allegations in paragraph “ 121” of the Complaint.

         122)   Answering paragraph “122” of the Complaint, repeat the foregoing responses.

         123)   Paragraph “123” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “123” of the Complaint.

         124)   Paragraph “124” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “124” of the Complaint.




                                                 -10   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 11 of 16 PageID #: 218



        125)    Paragraph “125” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “125” of the Complaint.

        126)    Deny the allegations in paragraph “126” of the Complaint.

        127)    Deny the allegations in paragraph “127” of the Complaint.

        128)    Deny the allegations in paragraph “128” of the Complaint.

         129)   Deny the allegations in paragraph “129” of the Complaint.

         130)   Answering paragraph “130” of the Complaint, repeat the foregoing responses.

         131)   Paragraph “131” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “131” of the Complaint.

         132)   Paragraph “132” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “132” of the Complaint.

         133)   Paragraph “133” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “133” of the Complaint.

         134)   Paragraph “134” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “134” of the Complaint.

         135)   Paragraph “135” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “135” of the Complaint.




                                                 -11   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 12 of 16 PageID #: 219



        136)    Deny the allegations in paragraph “136” of the Complaint.

        137)    Deny the allegations in paragraph “137” of the Complaint.

        138)    Answering paragraph “138” of the Complaint, repeat the foregoing responses.

        139)    Paragraph “139” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “139” of the Complaint.

        140)    Paragraph “140” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “140” of the Complaint.

        141)    Paragraph “141” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “141” of the Complaint.

         142)   Paragraph “142” of the Complaint states a legal conclusion as to which no

 response is required. To the extent a response is required, deny knowledge or information

 sufficient to form a belief as to the allegations in paragraph “142” of the Complaint.

         143)   Deny the allegations in paragraph “143” of the Complaint.

         144)   Deny the allegations in paragraph “144” of the Complaint.

         145)   Deny the allegations in paragraph “145” of the Complaint.

            All allegations in the Complaint not specifically admitted are denied.


                                   AFFIRMATIVE DEFENSES

        The assertion of the following defenses as affirmative defenses is not an acknowledgment

 Defendants bears the burden of establishing these, or any other, defenses.




                                                - 12-
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 13 of 16 PageID #: 220



                                FIRST AFFIRMATIVE DEFENSE

          Shah’s claims are barred, in whole or in part, by payment.

                               SECOND AFFIRMATIVE DEFENSE

          Shah’s claims are barred, in whole or in part, by the doctrines of waiver and estoppel.

                                THIRD AFFIRMATIVE DEFENSE

          Shah, to the extent his principal activity was of a supervisory, managerial, executive or

 administrative nature, is excluded from the protections of Article 6 of the New York State Labor

 Law.

                               FOURTH AFFIRMATIVE DEFENSE

          Any and all actions taken regarding Shah’s employment, or the terms and conditions

 thereof, were taken without any misconduct by Defendants and were undertaken in good faith,

 based on legitimate business reasons.

                                FIFTH AFFIRMATIVE DEFENSE

          Shah, to the extent he purports to bring claims on behalf of non-parties to this action,

 lacks standing.

                                         COUNTERCLAIM

     1)     Ebix is a Delaware corporation with an office and principal place of business in John’s

 Creek, Georgia.

    2)      Upon information and belief, Shah is a resident of the County of Suffolk, State of New

 York.

    3)      During the period from on or about February, 2014 through on or about October, 2018,

 Shah was employed by Ebix.




                                                  -13   -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 14 of 16 PageID #: 221



    4)     Upon information and belief, during his employment by Ebix, Shah worked out of a

home office in Suffolk County, New York.

    5)     From the beginning of his employment through on or about June 1, 2016, Shah

 worked as an Enterprise Sales Executive for the EbixExchange Division of Ebix.

    6)     Beginning on or about June 1, 2016, Shah was promoted to the position of Vice

 President and placed in charge of sales of business development consulting solutions in North

 America for Ebix Consulting.

     7)    In this role, Shah negligently and maliciously failed, ignored, and refused to process

 client requests and work orders for services, resulting in the removal of Ebix from clients’ list of

 preferred vendors, a substantial loss of revenues, and substantial long-term harm to the client

 relationships.

     8)     On or about September 21, 2018, Shah notified Ebix he would be resigning from his

 employment.

     9)     At the time he notified Ebix of his resignation, Shah was directed in writing by the

 Human Resources Department of Ebix to return to Ebix his company-issued property, including

 his company-issued laptop computer.

     10)   At the time he notified Ebix of his resignation, Shah was advised in writing by the

 Human Resources Department of Ebix that upon the return of his company-issued laptop

 computer his personal information would be removed from the computer to ensure its

 confidentiality.

     11)    Upon Ebix’s receipt of Shah’s company-issued laptop computer, it was determined

 Shah had deleted, or caused to be deleted, all information and data on the computer, including

 Ebix customer orders and information, email communications between Shah and Ebix




                                                 -14 -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 15 of 16 PageID #: 222



 customers, and emails between Shah and Ebix employees, thereby purposely spoliating and

 destroying information relevant to his unfaithfulness to Ebix and to the claims and counterclaims

 in this action.

     12)        Shah owed a duty of good faith and loyalty to Ebix.

     13)        Shah was prohibited from acting in any manner inconsistent with his agency or trust,

 and at all times was bound to exercise the utmost good faith and loyalty in the performance of his

 duties to Ebix.

     14)        Shah breached these duties to Ebix by negligently and maliciously failing, ignoring,

 and refusing to process client requests and work orders for services, resulting in substantial loss

 of revenues and substantial long-term harm to Ebix’s client relationships, and by deleting and

 destroying Ebix customer information.

     15)        By reason of the foregoing, Ebix has been damaged in an amount to be determined at

 trial, but estimated to exceed $ 1,000,000.

     16)        Ebix is therefore entitled to a money judgment against Shah in an amount to be

 determined at trial, but estimated to exceed $1,000,000.

           WHEREFORE, Defendants demand judgment as follows:

           1.       A dismissal of the claims in the Complaint, with prejudice;

           2.       On the Counterclaim, a money judgment against Shah in an amount to be

 determined at trial, but estimated to exceed $1,000,000;




                                                    -15 -
Case 2:19-cv-03229-ARR-JO Document 29 Filed 10/07/19 Page 16 of 16 PageID #: 223



          3.       Attorney’s fees, pre-judgment interest, and such other and further relief as may be

 just and proper.

 Dated:        Uniondale, New York
               October 7, 2019

                                                       Respectfully submitted,

                                                       FARRELL FRITZ, P.C.


                                                       Is John P. McEntee
                                                       By: John P. McEntee
                                                            Kathryn C. Cole
                                                       Attorneys for Defendants
                                                       400 RXR Plaza
                                                       Uniondale, NY 11556
                                                       Tel. (516) 227-0700


 TO:

 Inessa Melamed Huot
 Alex J. Hartzband
 Patrick J. Collopy
 FARUQUI & FARUQUI, LLP
 Attorneys for Plaintiff
 685 Third Avenue, 26th Floor
 New York, NY 10017




                                                   -16   -
 FF'8737814.
